BROWN, J.
(dissenting).
I am unable to concur in the construction given this statute. It was, in my judgment, passed for a special purpose, and was intended to apply only to those counties of the state not then owning or having a. courthouse. . 'As so" construed, it is unquestionably ’constitutional. And as all statutes should, by construction, be given a prospective operation, it would also apply to all new counties as they came into existence by 'formal organization. But it is clear to me that the legislature did not intend by this act to repeal all those wise provisions of other statutes restricting the authority of the county board of commissioners in creating public indebtedness without the consent of the taxpayers.
JAGGARD, J.
I concur with BROWN, J.